Title: John Adams to James Sullivan, 20 April 1784
From: Adams, John
To: Sullivan, James


        
          Sir
          The Hague April 20. 1784
        
        I am very much obliged by your Favour of the 21. of December. it is a great Pleasure to learn that the Treaty of Peace gives Satisfaction. The Preservation of the Fishery, is the more prescious, as it appeared for Several Years together to be in great danger. In danger I mean of being given up, by the United States themselves, for the

Sake of Peace.— it is not in our Power to do any Thing towards Securing a Market for the Fish, unless We have Authority, and Congress have not yet thought proper to Send any Commission to any Body for that Purpose. I confess myself, totally astonished at the Delay. But I ought to Suppose that Congress have Reasons which I am not aware of.—
        If the 36 millions you mention, have not been accounted for why is not an Account insisted on.— You know who borrowed the Money, and who Spent it, and it is for him to shew that he Spent it for the Publick.
        Every Suggestion or Suspicion, of Bribery, from French or English or Dutch or any foreign nation excites Horror.— There must not be a Suspicion of this. But there may be an Interest and an Influence, which may mix itself with local Prejudices and Party Disputes which may be as dangerous, and which ought to teach Us to make all foreign Powers and Ministers keep their Distances and know their Places.— This is so well known in Europe, that it is the Maxim of every Court, never to have Confidence in a foreign Minister. The whole Corps diplomatique is ever viewed with a Jealous Eye, and nothing in general would destroy the Confidence of an Ambassadors own Court, So soon as a Parade of Confidence in him made by the Court to which he is Sent.
      